CONE, Circuit Judge.
There is nothing in this appeal, which is from an order granting a preliminary injunction and an order refusing to vacate the same, which requires a different result from that reached in the Powdered Milk Co. Case, 222 Fed. 911. The British patent to *914Williams for recovering salt from brine is not an anticipation and we think Judge Ray is right when he says:
“It is evident that Williams had no conception of a process for making dry or powdered milk by commingling ascending hot air, ascending milk spray and air under pressure, with the heat so regulated and controlled that the solids of the milk would not be at all changed and would be left in a form which, on their being mixed with water would produce pure, sweet milk, having all the properties it had before being subjected to the process.”
Substantially all of the other questions were discussed at length in • the Powdered Milk Case, supra, and need not be again considered.
The orders are affirmed. The motions to dissolve or suspend the injunction are denied.